         Case 3:20-cr-00088-TSL-FKB Document 44 Filed 10/14/20 Page 1 of 4



                       IN THE UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION




 UNITED STATES OF AMERICA                                                         PLAINTIFF



 VS.                                                Criminal Action No. 3:20-CR-88-TSL-FKB



 MARK ANTHONY COLEMAN                                                             DEFENDANT



___________________________________________________________________________________

 DEFENDANT'S RESPONSE IN OPPOSITION TO GOVERNMENT’S MOTION IN LIMINE
___________________________________________________________________________________

        COMES NOW the Defendant, Mark Anthony Coleman, by and through undersigned

 counsel, and files this his Response in Opposition to the Government’s Motion in Limine, and in

 support of such response would show unto the Court the following:

        1.    On July 14, 2020, the Defendant, Mark Anthony Coleman (“Coleman”), was indicted

 for coercion or enticement of a minor, as well as for destruction, alternation, or falsification of

 records in Federal investigations. As to the charge of coercion or enticement of a minor, the

 Defendant is alleged to have knowingly persuaded, induced, enticed, and coerced an individual he

 knew to be under the age of 18 years, to engage in sexual activity under such circumstances that

 would constitute a criminal offense under Miss. Code Ann. § 97-3-95, or attempted to do so, all in

 violation of 18 U.S.C. § 2422(b).

        2.    On October 5, 2020, the Government filed a Motion in Limine (Document #41)

 seeking to bar the Defendant from introducing any evidence at trial involving the subject minor
         Case 3:20-cr-00088-TSL-FKB Document 44 Filed 10/14/20 Page 2 of 4


child's consent to enticement or to produce sexually explicit images, as well as the minor child's

prior sexual history. The Government contends that such evidence is inadmissible due to the lack of

relevance and the inflammatory nature of the same.

       3.    In order to convict the Defendant under § 2422(b), the Government must show, inter

alia, that the Defendant persuaded, induced, enticed, or coerced the minor child to engage in

prostitution or any sexual activity which is prohibited under Miss. Code Ann. § 97-3-95, or attempted

to do so. Section 97-3-95, under the current set of facts, prohibits sexual penetration without consent

of the minor child.

       4.      In the case sub judice, the Government must prove beyond a reasonable doubt that the

minor child did not consent to the alleged persuasion, inducement, enticement, or coercion by the

Defendant in his effort to engage in sexual penetration. So as to adequately defend against this

allegation of a lack of consent by the minor child, the Defendant must be permitted to offer evidence

at trial of the minor child's consent to the alleged persuasion, inducement, enticement, or coercion,

including, but not limited to, a video interview of the minor child and her family members and any

photos provided by the minor child to the Defendant.

       5.      Should the Government succeed in proving beyond a reasonable doubt that the minor

child did not consent to the alleged persuasion, inducement, enticement, or coercion by the Defendant

in his effort to engage in sexual penetration, it must next prove beyond a reasonable doubt that the

Defendant knowingly persuaded, induced, enticed, or coerced the minor child to engage in

prostitution or any “sexual activity.” “Sexual activity” in § 2422(b) required the Defendant to engage

in interpersonal physical contact with the minor child.

       6.      In order to properly and adequately defend against this allegation involving “sexual

activity,” the Defendant must be permitted to offer into evidence any and all documents or

information regarding the minor child's medical records, interviews, and the like in refuting the same.
         Case 3:20-cr-00088-TSL-FKB Document 44 Filed 10/14/20 Page 3 of 4


        7.      The Defendant also asserts as a defense that the minor child and her family members

engaged in a scheme or plan to coerce and manipulate the Defendant to provide monies and other

valuables to the minor child and others with the lure of sexual innuendos. So that he may offer

evidence as to this defense, the Defendant must be permitted to offer evidence at trial of the minor

child's prior sexual activity and associations, along with any evidence of sexual activity.

        8.      The Government contends that the introduction at trial of the materials or information

mentioned herein will result in a violation of Rule 403 of the Federal Rules of Evidence. However,

this position is without merit. The probative value of such materials or information is not

substantially outweighed by the danger of unfair prejudice or confusion. This is especially true

considering the potential penalty should the Defendant be convicted of the crimes alleged in the

indictment and his need and right to defend against the same.

        9.      The Defendant incorporates into this response his Memorandum of Authorities in

Support of Response in Opposition to Government's Motion in Limine, including all exhibits

attached thereto, if any.

        WHEREFORE, PREMISES CONSIDERED, the Defendant, Mark Anthony Coleman,

respectfully requests that this Court enter an Order denying the Government's Motion in Limine

(Document #41).



        Respectfully submitted this, the 14th day of October, 2020.



                                                      MARK ANTHONY COLEMAN



                                                      BY:/s/Dennis C. Sweet, III
                                                            Dennis C. Sweet, III
        Case 3:20-cr-00088-TSL-FKB Document 44 Filed 10/14/20 Page 4 of 4


Dennis C. Sweet, III (MSB #8105)
Sweet & Associates
158 East Pascagoula Street
Jackson, Mississippi 39201
Telephone: (601) 965-8700




                                CERTIFICATE OF SERVICE


       I hereby certify that on this 14th day of September, 2020, a true and correct copy of the

foregoing DEFENDANT'S RESPONSE IN OPPOSITION TO GOVERNMENT'S MOTION IN

LIMINE was served on all counsel of record via the USDC CM/ECF electronic filing system.




                                                     /s/Dennis C. Sweet, III
                                                       Dennis C. Sweet, III
